OPINION OF THE COURT
Peters, J.P
Plaintiff and defendant, residents of New York, entered into a civil union in Vermont in April 2003. In November 2007, plaintiff, unable to obtain a dissolution of the civil union in Vermont due to that state’s residency requirements (see Vt Stat Ann, tit 15, §§ 592, 1206), commenced the instant action for equitable and declaratory relief seeking a judgment dissolving the civil union and freeing her of all the rights and responsibilities incident to that union. Upon defendant’s default, plaintiff moved for a judgment granting the requested relief. Supreme Court, sua sponte, dismissed the complaint for lack of subject matter jurisdiction. On appeal, we reversed and reinstated the complaint (73 AD3d 52 [2010] [hereinafter Dickerson I]), holding that the courts of this state may recognize the civil union *123status of the parties as a matter of comity and that Supreme Court is vested with subject matter jurisdiction to adjudicate the dispute {id. at 54-56). We did not, however, reach the issue as to what relief, if any, could ultimately be afforded to the parties on the merits {id. at 56).
Upon remittal, Supreme Court granted that portion of plaintiff’s motion seeking a declaration relieving the parties from all rights and obligations arising from the civil union, but denied that portion of the motion seeking a dissolution of the union.1 Plaintiff appeals, and we now modify.
We disagree with Supreme Court’s conclusion that, in the absence of any legislatively created mechanism in New York by which a court could grant the dissolution of a civil union entered into in another state, it was powerless to grant the requested relief. While plaintiff lacks a remedy at law, the dissolution of a civil union falls squarely within the scope of Supreme Court’s broad equity jurisdiction.
As we noted in Dickerson I, the NY Constitution vests Supreme Court with “general original jurisdiction in law and equity” (NY Const, art VI, § 7 [a]). “ ‘The power of equity is as broad as equity and justice require’ ” (Kaminsky v Kahn, 23 AD2d 231, 237 [1965], quoting London v Joslovitz, 279 App Div 280, 282 [1952]; see Maresca v Cuomo, 64 NY2d 242, 252 [1984], appeal dismissed 474 US 802 [1985]; Buteau v Biggar, 65 AD2d 652, 653 [1978]). Indeed, “[t]he essence of equity jurisdiction has been the power ... to [mold] each decree to the necessities of the particular case” (State of New York v Barone, 74 NY2d 332, 336 [1989] [internal quotation marks and citation omitted]). Thus, once a court of equity has obtained jurisdiction over the subject matter of the action, as Supreme Court had here, it has the power to dispose of all matters at issue and to grant complete relief in accordance with the equities of the case (see Phillips v West Rockaway Land Co., 226 NY 507, 515 [1919]; Madison Ave. Baptist Church v Baptist Church in Oliver St., 73 NY 82, 95 [1878]; Matter of AT&T Info. Sys. v Donohue, 113 AD2d 395, 400 [1985], revd on other grounds 68 NY2d 821 [1986]; Kaminsky v Kahn, 23 AD2d at 237). In other words, even in the absence of any direct grant of legislative power, Supreme Court has the “inherent authority ... to fashion *124whatever remedies are required for the resolution of justiciable disputes and the protection of the rights of citizens,” tempered only by our Constitution and statutes (Matter of AT&T Info. Sys. v Donohue, 113 AD2d at 400 [internal quotation marks and citation omitted]).
The exercise of Supreme Court’s equitable powers to grant a dissolution of the civil union was clearly warranted here. Plaintiff is in need of a judicial remedy to dissolve her legal relationship with defendant created by the laws of Vermont.2 Residency requirements prevent her from obtaining a dissolution of the civil union in Vermont, and the provisions of Domestic Relations Law § 170, which provide for divorce and dissolution of a marriage, are not applicable to this action since the parties did not enter into a marriage in Vermont.3 Thus, absent Supreme Court’s invocation of its equitable power to dissolve the civil union, there would be no court competent to provide plaintiff the requested relief and she would therefore be left without a remedy. A court of equity “withholds its remedies if the result would be unjust, but freely grants them to prevent injustice when the other courts are helpless” (McClure v Leaycraft, 183 NY 36, 41 [1905]; see Matter of Eichner [Fox], 73 AD2d 431, 452 [1980]).
Here, the uncontested evidence submitted by plaintiff establishes that, during the course of the parties’ relationship, defendant had subjected her to violent physical abuse on several occasions and was verbally abusive to both her and her autistic son on a daily basis. Defendant also stole from her, resulting in defendant’s criminal conviction of grand larceny, and removed the license plates 'from plaintiffs vehicle to prevent her and her son from escaping defendant’s abusive conduct. Furthermore, the parties have lived apart since April 2006 and plaintiff has alleged facts demonstrating that resumption of the civil union is not probable. Since plaintiff would be entitled to a dissolution of the civil union in Vermont but for that state’s residency requirement (see Vt Stat Ann, tit 15, § 551 [3], [7]; §§ 592, 1206), we find that equity would be served by granting her the requested *125relief and that Supreme Court erred in declining to invoke its equitable powers to do so.
Furthermore, notwithstanding Supreme Court’s declaration freeing the parties from the rights and obligations flowing from the civil union, the fact remains that, in the absence of a judgment granting a dissolution, plaintiff and defendant continue to be interminably bound as partners to the union (see Vt Stat Ann, tit 15, §§ 591, 1206). Given this legal status, plaintiff is precluded from entering into another civil union or a marriage in Vermont (see Vt Stat Ann, tit 15, § 4), as well as analogous relationships in several other jurisdictions (see e.g. Cal Fam Code § 297 [b] [2]; § 299.2; Conn Gen Stat Ann § 46b-20 [4]; § 46b-20a; DC Code § 32-701 [3] [B], [C]; § 32-702 [a] [2], [3]; 750 111 Comp Stat Ann 75/25 [2]; 75/60 [eff June 1, 2011]; Me Rev Stat Ann, tit 22, § 2710 [2] [C], [D]; NJ Stat Ann § 37:1-30 [a]; NH Rev Stat Ann §§ 457:2, 457:45, 457:46; Nev Rev Stat Ann § 122A.100 [2] [b]; § 122A.500; Or Rev Stat § 106.315 [1] [a]; Wash Rev Code § 26.60.030 [3]). Supreme Court’s denial of the requested dissolution also bars the parties from enjoying the more limited protections available to domestic partners under certain locals laws of this state, including New York City’s Domestic Partnership Law, which forbids parties to a civil union from entering into a domestic partnership with another (see Administrative Code of City of NY § 3-241). Moreover, the court’s decision freeing the parties of all rights and obligations incident to the civil union, while refusing to grant a dissolution of the union, necessarily results in uncertainty and confusion regarding the precise nature of the parties’ legal relationship, particularly with respect to the various rights that New York affords to parties to a civil union (see generally Dickerson v Thompson, 73 AD3d at 56). Notably, plaintiffs unaltered status as a partner to the civil union may even vest certain legal rights in defendant with respect to any child that plaintiff may subsequently bear (see Miller-Jenkins v Miller-Jenkins, 180 Vt 441, 912 A2d 951 [2006], cert denied 550 US 918 [2007] [holding that a child born by artificial insemination during a valid legal civil union to one partner of a civil union will be deemed the other partner’s child under Vermont law for purposes of determining custodial rights following dissolution of the civil union]; see also Debra H. v Janice R., 14 NY3d 576, 598-599 [2010], cert denied 562 US —, 131 S Ct 908 [2011] [finding that Debra H., who entered into a civil union with Janice R. prior to the birth of the latter’s child by artificial insemination, is the *126child’s parent under Vermont law, and that New York will accord comity to Debra H.’s parentage status for the purpose of seeking visitation and custody in New York]). These chilling effects, both potential and actual, flowing from plaintiff’s continued status as a partner to the civil union further support our conclusion that the exercise of the court’s equitable power to dissolve the parties’ civil union was warranted. Indeed, it would be patently incongruous for the courts of this state to render civil unions more durable than marriages.4

. Supreme Court also denied plaintiff’s request for an order of protection against defendant. As plaintiff has not addressed that issue in her brief, we deem it to be abandoned (see Deshields v Carey, 69 AD3d 1191, 1192 n 1 [2010]; Miller v Moore, 68 AD3d 1325, 1326 n [2009]).


. We note that this case is uncontested and that there are no corresponding distribution, custody or support issues.


. While this action was pending, the Legislature enacted the Marriage Equality Act, which permits marriage between persons of the same gender and provides that valid same-sex marriages entered into outside the state will be recognized in New York and treated the same as in-state marriages (L 2011, ch 95 [eff July 24, 2011]). We note that this legislation has no impact on the issues presented in this case.


. We note that, subsequent to our decision in Dickerson I, there have been several Supreme Court decisions that have granted the relief requested by plaintiff here (see e.g. Anonymous v Anonymous, Sup Ct, Monroe County, May 13, 2011, Bellini, J., index No. 2010/14286; Anonymous v Anonymous, Sup Ct, Erie County, May 3, 2011, Nowak, J., index No. SF2011-900220; Anonymous v Anonymous, Sup Ct, New York County, Mar. 21, 2011, Evans, J.; J.R.H v P.R.M., Sup Ct, Tompkins County, Dec. 21, 2010, Mulvey, J., index No. 2010-0859; Parker v Waronker, 30 Misc 3d 917 [Sup Ct, Onondaga County 2010]; Anonymous v Anonymous, Sup Ct, Tompkins County, June 15, 2010, Mulvey, J., index No. 2010-0493; see also B.S. v F.B., Sup Ct, Westchester County, Mar. 3, 2010, Walker, J., index No. 19624/09).